PD-0143-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 6/9/2015 12:45:23 PM
 June 9, 2015
                                                                         Accepted 6/9/2015 1:09:12 PM
                                                                                        ABEL ACOSTA
                                                                                                CLERK

                           Cause No. PD-0143-15
                       COURT OF CRIMINAL APPEALS
                               OF TEXAS

 CYNTHIA AMRBOSE,                          §
        Appellee/Petitioner,               §
                                           §       FROM THE
                                                   FOURTH COURT OF
 vs.                                       §
                                                   APPEALS
                                           §       SAN ANTONIO, TEXAS
 THE STATE OF TEXAS,                       §       04-13-00788-CR
        Appellant/Respondent.              §

                     UNOPPOSED FIRST MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES Petitioner, CYNTHIA AMBROSE, by and through her

undersigned counsel, and files this Unopposed First Motion for Extension of Time

to file his Brief, pursuant to Rules 38.6(d) of the Texas Rules of Appellate Procedure.

Appellant respectfully requests a forty (35) day extension to and including July 24,

2015. This is Petitioner’s first motion for extension of time to file her brief. In

support of this motion Petitioner would show as follows:

   1. Petitioner’s brief is currently due on June 19, 2015.

   2. Counsel has conferred with S. Patrick Ballantyne, Bexar County Assistant

       District Attorney, and he does not oppose this motion.


                                          1
   3. Undersigned counsel was out of the office for her wedding and honeymoon

      from May 20, 2015 (the day discretionary review was granted) until June 1,

      2015.

   4. Undersigned counsel has been working on a Reply Brief in Martinez v. State,

      cause number 04-14-00619-CR in the Fourth Court of Appeals.

   5. Undersigned counsel also has a brief due on June 25, 2015 in Gonzales v.

      State, cause number 04-14-00649-CR in the Fourth Court of Appeals.

   6. Undersigned counsel was also preparing for trial in State v. Steen that was set

      for June 8, 2015, and was dismissed on the day of trial.

   7. Undersigned counsel was also ordered to respond to pretrial motions filed by

      the State in State v. Cordero which the response was filed on June5, 2015 in

      the 437th.

   8. Undersigned counsel is also set for a Motion to Suppress hearing in State v.

      Schwartz, 2015-CR- on June 15, 2015 in the 226th District Court.

                             PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that this Honorable Court grant her an additional forty (35) days to and including

July 24, 2015 to file her brief and for any other relief under this Court’s supervisory

power.

                                        Respectfully submitted:


                                          2
                                      ___/s/ Dayna L. Jones______
                                      DAYNA L. JONES
                                      Bar No. 24049450
                                      LAW OFFICE OF DAYNA L. JONES
                                      1800 McCullough
                                      San Antonio, Texas 78212
                                      (210) 255-8525 office
                                      (210) 223-3248 facsimile

                                      Attorney for Petitioner,
                                      CYNTHIA AMBROSE




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing Unopposed Motion for

Extension of Time to File Brief has been served via e-mail through the EFSP

Electronic Filing System, to S. Patrick Ballantyne, Assistant Criminal District

Attorney, sballantyne@bexar.org, on this the 9th day of June, 2015.

                                      By: ___/s/ Dayna L. Jones______
                                            DAYNA L. JONES




                                         3